Case 2:20-cv-06247-SVW-AFM Document 19 Filed 09/14/20 Page 1 of 14 Page ID #:268



   1
       PAUL N. SORRELL (BAR NO. 126346)
   2   psorrell@lavelysinger.com
       MARTIN F. HIRSHLAND (BAR NO. 322629)
   3   mhirshland@lavelysinger.com
       LAVELY & SINGER
   4   PROFESSIONAL CORPORATION
       2049 Century Park East, Suite 2400
   5   Los Angeles, California 90067-2906
       Telephone:(310) 556-3501
   6   Facsimile: (310) 556-3615
   7   Attorneys for Plaintiffs KEVIN ZHANG INC.
       and KEVIN ZHANG
   8
                           UNITED STATES DISTRICT COURT
   9
             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  10
       KEVIN ZHANG INC., a California           CASE NO.: 2:20-cv-06247-SVW-AFM
  11   corporation, and KEVIN ZHANG, an
  12
       individual,                              [Hon. Stephen V. Wilson]

  13                  Plaintiffs,               PLAINTIFFS’ EVIDENTIARY
                                                OBJECTIONS TO AND MOTION
  14         v.
                                                TO STRIKE PORTIONS OF
  15   JOE ROZSA aka JOSEPH RICHARD             DECLARATIONS OF JOE ROZSA
  16   ROZSA aka JAY RICH VEYRON, an            AND OFELYA MAMYAN IN
       individual, and DOES 1-10,               SUPPORT OF MOTION TO
  17                                            DISMISS COMPLAINT PURSUANT
  18
                      Defendants.               TO FED. R. CIV. P. 12(b)(2) & (6)
                                                AND SPECIAL MOTION TO
  19                                            STRIKE PURSUANT TO ANTI-
  20                                            SLAPP STATUTE

  21                                            [Memorandum in Opposition to
  22                                            Motion to and Objections To Request
                                                For Judicial Notice Filed
  23                                            Concurrently Herewith]
  24
                                                Hearing Date: October 5, 2020
  25                                            Time:         1:30 p.m.
  26                                            Courtroom:    10A (10th Floor)

  27                                            Complaint Filed: July 14, 2020
  28
                                              1
                                    EVIDENTIARY OBJECTIONS
Case 2:20-cv-06247-SVW-AFM Document 19 Filed 09/14/20 Page 2 of 14 Page ID #:269



   1         Plaintiffs Kevin Zhang Inc. and Kevin Zhang (“Plaintiffs”) hereby submit the
   2   following objections to the Declarations of Joe Rozsa and Ofelya Mamyan (Dkt.
   3   No. 13) submitted in support of Motion to Dismiss Complaint With Prejudice
   4   Pursuant to Fed. R. Civ. P. 12(b)(2) & (6) and Special Motion to Strike Pursuant to
   5   California’s Anti-SLAPP Statute (“the Motion”). The Declarations are
   6   objectionable on various grounds, and certain portions should be stricken and
   7   disregarded as set forth below:
   8                OBJECTIONS TO DECLARATION OF JOE ROZSA
   9
            Material Objected To         Grounds For Objection Sustained Overruled
  10
       1. The entirety of Paragraph      Fed. R. Evid. 401, 602,
  11      2 at page 2, lines 13-14,      801-802. Rozsa’s
  12      as follows:                    testimony lacks
          “I declare that the            foundation and personal
  13      webpages attached hereto       knowledge. This
          as are [sic] unaltered print   testimony also
  14                                     constitutes inadmissible
          outs of the web pages I
          visited.”                      hearsay evidence.
  15
                                         Improper attempt to
  16                                     introduce evidence
                                         outside of the pleadings
  17
                                         for purposes of a Rule
  18                                     12(b)(6) motion to
                                         dismiss. Cervantes v.
  19                                     City of San Diego, 5
                                         F.3d 1273, 1274 (9th
  20                                     Cir. 1993) (“Review is
  21                                     limited to the complaint;
                                         evidence outside the
  22                                     pleadings ... cannot
                                         normally be considered
  23                                     in deciding a 12(b)(6)
                                         motion.”)
  24

  25

  26

  27

  28
                                             2
                                   EVIDENTIARY OBJECTIONS
Case 2:20-cv-06247-SVW-AFM Document 19 Filed 09/14/20 Page 3 of 14 Page ID #:270



   1
            Material Objected To      Grounds For Objection Sustained Overruled
   2
       2. The entirety of Paragraph Fed. R. Evid. 401, 602,
   3      3 at page 2, lines 15-24. 801-802. Rozsa’s
                                    testimony lacks
   4                                foundation and personal
   5                                knowledge. The
                                    testimony also
   6                                constitutes inadmissible
                                    hearsay evidence.
   7
                                    C.D. Cal. Local Rule 5-
   8                                4.3.3. (Improper use of
                                    hyperlink). Neither
   9                                hyperlinks nor the
  10
                                    website to which they
                                    refer are considered part
  11                                of the record, and
                                    completed citations must
  12                                be included in the text of
                                    the filed document.
  13
                                    Improper attempt to
  14                                introduce evidence
                                    outside of the pleadings
  15                                for purposes of a Rule
  16                                12(b)(6) motion to
                                    dismiss. Cervantes, 5
  17                                F.3d at 1274 (“Review is
                                    limited to the complaint;
  18                                evidence outside the
  19
                                    pleadings ... cannot
                                    normally be considered
  20                                in deciding a 12(b)(6)
                                    motion.”)
  21

  22

  23

  24

  25

  26

  27

  28
                                           3
                                 EVIDENTIARY OBJECTIONS
Case 2:20-cv-06247-SVW-AFM Document 19 Filed 09/14/20 Page 4 of 14 Page ID #:271



   1
            Material Objected To       Grounds For Objection Sustained Overruled
   2
       3. The entirety of Paragraph    Fed. R. Evid. 401, 602,
   3      4 at page 2, lines 25-26,    801-802. Rozsa’s
          as follows:                  testimony lacks
   4                                   foundation and personal
          “Attached hereto as
   5      Exhibit 2 s [sic] a true     knowledge. This
          correct unaltered printout   testimony also
   6      of the Kevin Zhang           constitutes inadmissible
          webage [sic] found at        hearsay evidence.
   7
          https://www.kevinzhang.      C.D. Cal. LR 5-4.3.3.
   8      com/.”                       (Improper use of
                                       hyperlink). Neither
   9                                   hyperlinks nor the
  10
                                       website to which they
                                       refer are considered part
  11                                   of the record, and
                                       completed citations must
  12                                   be included in the text of
                                       the filed document.
  13
                                       Improper attempt to
  14                                   introduce evidence
                                       outside of the pleadings
  15                                   for purposes of a Rule
  16                                   12(b)(6) motion to
                                       dismiss. Cervantes, 5
  17                                   F.3d at 1274 (“Review is
                                       limited to the complaint;
  18                                   evidence outside the
  19
                                       pleadings ... cannot
                                       normally be considered
  20                                   in deciding a 12(b)(6)
                                       motion.”)
  21

  22

  23

  24

  25

  26

  27

  28
                                           4
                                 EVIDENTIARY OBJECTIONS
Case 2:20-cv-06247-SVW-AFM Document 19 Filed 09/14/20 Page 5 of 14 Page ID #:272



   1
            Material Objected To       Grounds For Objection Sustained Overruled
   2
       4. The entirety of Paragraph    Fed. R. Evid. 401, 602,
   3      5 at page 2, lines 27-28,    801-802. Rozsa’s
          as follows:                  testimony lacks
   4                                   foundation and personal
          “Attached hereto as
   5      Exhibit 3 s [sic] a true     knowledge. This
          correct unaltered printout   testimony also
   6      of Kevin Zhang’s             constitutes inadmissible
          Instagram page found at      hearsay evidence.
   7
          https://www.instagram.co     C.D. Cal. LR 5-4.3.3.
   8      m/kevinzhangofficial/?hl     (Improper use of
          =en.”                        hyperlink). Neither
   9                                   hyperlinks nor the
  10
                                       website to which they
                                       refer are considered part
  11                                   of the record, and
                                       completed citations must
  12                                   be included in the text of
                                       the filed document.
  13
                                       Improper attempt to
  14                                   introduce evidence
                                       outside of the pleadings
  15                                   for purposes of a Rule
  16                                   12(b)(6) motion to
                                       dismiss. Cervantes, 5
  17                                   F.3d at 1274 (“Review is
                                       limited to the complaint;
  18                                   evidence outside the
  19
                                       pleadings ... cannot
                                       normally be considered
  20                                   in deciding a 12(b)(6)
                                       motion.”)
  21

  22

  23

  24

  25

  26

  27

  28
                                           5
                                 EVIDENTIARY OBJECTIONS
Case 2:20-cv-06247-SVW-AFM Document 19 Filed 09/14/20 Page 6 of 14 Page ID #:273



   1
            Material Objected To       Grounds For Objection Sustained Overruled
   2
       5. That portion of Paragraph    Conclusory;
   3      9 at page 3, lines 8-9, as   argumentative. Rozsa
          follows:                     testifies (incorrectly)
   4                                   regarding ultimate
          “I was not…involved in
   5      the lawsuit.”                conclusions without
                                       foundation.
   6                                   Improper attempt to
   7                                   introduce evidence
                                       outside of the pleadings
   8                                   for purposes of a Rule
                                       12(b)(6) motion to
   9                                   dismiss. Cervantes, 5
  10
                                       F.3d at 1274 (“Review is
                                       limited to the complaint;
  11                                   evidence outside the
                                       pleadings ... cannot
  12                                   normally be considered
                                       in deciding a 12(b)(6)
  13                                   motion.”)
  14

  15

  16

  17

  18

  19
  20

  21

  22

  23

  24

  25

  26

  27

  28
                                           6
                                 EVIDENTIARY OBJECTIONS
Case 2:20-cv-06247-SVW-AFM Document 19 Filed 09/14/20 Page 7 of 14 Page ID #:274



   1
            Material Objected To        Grounds For Objection Sustained Overruled
   2
       6. That portion of Paragraph     Conclusory;
   3      10 at page 3, line 10, as     argumentative. Rozsa
          follows:                      testifies (incorrectly)
   4                                    regarding ultimate
          “Mr. Rozsa was not
   5      involved in the RICO          conclusions without
          litigation as a party or as   foundation. Despite the
   6      a witness.”                   fact that Rozsa in this
                                        paragraph multiple times
   7                                    refers to himself in the
   8
                                        third person, obviously
                                        suggesting that all of this
   9                                    was attorney crafted.
  10
                                        Improper attempt to
                                        introduce evidence
  11                                    outside of the pleadings
                                        for purposes of a Rule
  12                                    12(b)(6) motion to
                                        dismiss. Cervantes, 5
  13                                    F.3d at 1274 (“Review is
  14                                    limited to the complaint;
                                        evidence outside the
  15                                    pleadings ... cannot
                                        normally be considered
  16                                    in deciding a 12(b)(6)
  17
                                        motion.”)

  18

  19
  20

  21

  22

  23

  24

  25

  26

  27

  28
                                            7
                                  EVIDENTIARY OBJECTIONS
Case 2:20-cv-06247-SVW-AFM Document 19 Filed 09/14/20 Page 8 of 14 Page ID #:275



   1
            Material Objected To        Grounds For Objection Sustained Overruled
   2
       7. The entirety of Paragraph     Irrelevant as to a motion
   3      11 at page 3, lines 13-15,    to dismiss under Rule
          as follows:                   12(b)(6); hearsay. The
   4                                    Court can take judicial
          “Plaintiffs refer three (3)
   5      of my YouTube videos in       notice potentially of the
          their lawsuit. In my first    fact that this was posted
   6      video, I referenced           on the internet, but not
          video/audio excerpts of       the truth or content of
   7                                    the material as Rozsa
          an interview conducted
   8      by Justin Brenner of          seeks here. See the
          Kevin Zhang and a video       Objections to Rozsa’s
   9      still on YouTube created      Request for Judicial
          by Kevin Zhang.”              Notice filed concurrently
  10                                    herewith. Fed. R. Evid.
                                        401, 602, 801-802.
  11
                                        Improper attempt to
  12                                    introduce evidence
                                        outside of the pleadings
  13                                    for purposes of a Rule
  14                                    12(b)(6) motion to
                                        dismiss. Cervantes, 5
  15                                    F.3d at 1274 (“Review is
                                        limited to the complaint;
  16                                    evidence outside the
  17
                                        pleadings ... cannot
                                        normally be considered
  18                                    in deciding a 12(b)(6)
                                        motion.”)
  19
  20

  21

  22

  23

  24

  25

  26

  27

  28
                                            8
                                  EVIDENTIARY OBJECTIONS
Case 2:20-cv-06247-SVW-AFM Document 19 Filed 09/14/20 Page 9 of 14 Page ID #:276



   1
            Material Objected To         Grounds For Objection Sustained Overruled
   2
       8. The entirety of Paragraph      Fed. R. Evid. 401, 602,
   3      12 at page 3, lines 16-19,     801-802. Rozsa’s
          as follows:                    testimony lacks
   4                                     foundation and personal
          “Attached hereto as
   5      Exhibit 8, is a true correct   knowledge. This
          copy of a written              testimony also
   6      transcript consisting of       constitutes inadmissible
          minutes 43:20 - 44:52 of       hearsay evidence.
   7
          the AdLeaks/Justin             C.D. Cal. LR 5-4.3.3.
   8      Brenner interview of Mr.       (Improper use of
          Zhang. The complete            hyperlink). Neither
   9      audio of the interview can     hyperlinks nor the
  10
          be found at                    website to which they
          https://radiopublic.com/a      refer are considered part
  11      dvertise-everything-by-        of the record, and
          adleaks-                       completed citations must
  12      WdPx7A/s1!10007.”              be included in the text of
                                         the filed document.
  13
                                         Improper attempt to
  14                                     introduce evidence
                                         outside of the pleadings
  15                                     for purposes of a Rule
  16                                     12(b)(6) motion to
                                         dismiss. Cervantes, 5
  17                                     F.3d at 1274 (“Review is
                                         limited to the complaint;
  18                                     evidence outside the
  19
                                         pleadings ... cannot
                                         normally be considered
  20                                     in deciding a 12(b)(6)
                                         motion.”)
  21

  22

  23

  24

  25

  26

  27

  28
                                             9
                                   EVIDENTIARY OBJECTIONS
Case 2:20-cv-06247-SVW-AFM Document 19 Filed 09/14/20 Page 10 of 14 Page ID #:277



    1
             Material Objected To         Grounds For Objection Sustained Overruled
    2
        9. The entirety of Paragraph      Fed. R. Evid. 401, 602,
    3      13 at page 3, lines 20-22,     801-802. Rozsa’s
           as follows:                    testimony lacks
    4                                     foundation and personal
           “Attached hereto as
    5      Exhibit 9, is a true correct   knowledge. This
           copy of a written              testimony also
    6      transcript consisting of       constitutes inadmissible
           minutes 7:31 - 11:00 of        hearsay evidence.
    7
           the YouTube by Mr.             C.D. Cal. LR 5-4.3.3.
    8      Zhang. The video is still      (Improper use of
           live on YouTube and can        hyperlink). Neither
    9      be found at                    hyperlinks nor the
   10
           https://www.youtube.com        website to which they
           /watch?v=cTP6zy9mMD            refer are considered part
   11      g&t=451s,,.”                   of the record, and
                                          completed citations must
   12                                     be included in the text of
                                          the filed document.
   13
                                          Improper attempt to
   14                                     introduce evidence
                                          outside of the pleadings
   15                                     for purposes of a Rule
   16                                     12(b)(6) motion to
                                          dismiss. Cervantes, 5
   17                                     F.3d at 1274 (“Review is
                                          limited to the complaint;
   18                                     evidence outside the
   19
                                          pleadings ... cannot
                                          normally be considered
   20                                     in deciding a 12(b)(6)
                                          motion.”)
   21

   22

   23

   24

   25

   26

   27

   28
                                              10
                                    EVIDENTIARY OBJECTIONS
Case 2:20-cv-06247-SVW-AFM Document 19 Filed 09/14/20 Page 11 of 14 Page ID #:278



    1
             Material Objected To       Grounds For Objection Sustained Overruled
    2
        10. The entirety of Paragraph   Fed. R. Evid. 401, 602,
    3       14 at page 3, line 23, as   801-802. Rozsa’s
            follows:                    testimony lacks
    4                                   foundation and personal
            “I live in Texas and do
    5       not conduct business in     knowledge. This
            California.”                testimony also
    6                                   constitutes inadmissible
                                        hearsay evidence.
    7
                                        Irrelevant. This is solely
    8                                   a motion heard under the
                                        standard governing
    9                                   motions under Rule
   10
                                        12(b)(6) of the Federal
                                        Rules of Civil
   11                                   Procedure. Facts raised
                                        by Rozsa concerning
   12                                   jurisdiction that
                                        contradict the allegations
   13                                   in the Complaint are
   14                                   irrelevant for purposes of
                                        this motion.
   15                                   Improper attempt to
   16                                   introduce evidence
                                        outside of the pleadings
   17                                   for purposes of a Rule
                                        12(b)(6) motion to
   18                                   dismiss. Cervantes, 5
   19
                                        F.3d at 1274 (“Review is
                                        limited to the complaint;
   20                                   evidence outside the
                                        pleadings ... cannot
   21                                   normally be considered
                                        in deciding a 12(b)(6)
   22                                   motion.”)
   23

   24

   25

   26

   27

   28
                                            11
                                  EVIDENTIARY OBJECTIONS
Case 2:20-cv-06247-SVW-AFM Document 19 Filed 09/14/20 Page 12 of 14 Page ID #:279



    1           OBJECTIONS TO DECLARATION OF OFELYA MAMYAN
    2
             Material Objected To      Grounds For Objection Sustained Overruled
    3
        11. The entirety of Paragraph Fed. R. Evid. 401, 602,
    4       2 at page 4, lines 7 – 10, 801-802. Mamyan’s
    5       as follows:                testimony lacks
                                       foundation and personal
    6                                  knowledge. This
            “I am the assistant to     testimony also
    7       Moses S. Bardavid. On      constitutes inadmissible
            Friday, August 14, 2020, hearsay evidence.
    8       I reviewed and
    9       transcribed word by word Improper attempt to
            the portions of the        introduce evidence
            following two videos in    outside of the pleadings
   10
            connection with the        for purposes of a Rule
   11       matter herein: ‘AdLeaks 12(b)(6) motion to
            Justin Brenner Interviews dismiss. Cervantes, 5
   12
            with Kevin Zhang’ and      F.3d at 1274 (“Review is
            ‘Turning AliExpress        limited to the complaint;
   13
            Products into Winners in evidence outside the
   14       2020’ videos.”             pleadings ... cannot
                                       normally be considered
   15                                  in deciding a 12(b)(6)
                                       motion.”)
   16

   17

   18

   19
   20

   21

   22

   23

   24

   25

   26

   27

   28
                                            12
                                  EVIDENTIARY OBJECTIONS
Case 2:20-cv-06247-SVW-AFM Document 19 Filed 09/14/20 Page 13 of 14 Page ID #:280



    1
             Material Objected To          Grounds For Objection Sustained Overruled
    2
        12. The entirety of Paragraph      Fed. R. Evid. 401, 602,
    3       3 at page 4, lines 11 – 14,    801-802. Mamyan’s
            as follows:                    testimony lacks
    4                                      foundation and personal
            “Attached hereto as
    5       Exhibit 8, is a true correct   knowledge. This
            copy of a written              testimony also
    6       transcript I prepared          constitutes inadmissible
            consisting of minutes          hearsay evidence.
    7
            43:20 – 44:52 of the           C.D. Cal. LR 5-4.3.3.
    8       AdLeaks/Justin Brenner         (Improper use of
            interview of Mr. Zhang.        hyperlink). Neither
    9       The complete audio of          hyperlinks nor the
   10
            the interview can be           website to which they
            found at                       refer are considered part
   11       https://radiopublic.com/a      of the record, and
            dvertise-everything-by-        completed citations must
   12       adleaks-                       be included in the text of
            WdPx7A/s1!10007.”              the filed document.
   13
                                           Improper attempt to
   14                                      introduce evidence
                                           outside of the pleadings
   15                                      for purposes of a Rule
   16                                      12(b)(6) motion to
                                           dismiss. Cervantes, 5
   17                                      F.3d at 1274 (“Review is
                                           limited to the complaint;
   18                                      evidence outside the
   19
                                           pleadings ... cannot
                                           normally be considered
   20                                      in deciding a 12(b)(6)
                                           motion.”)
   21

   22

   23

   24

   25

   26

   27

   28
                                               13
                                     EVIDENTIARY OBJECTIONS
Case 2:20-cv-06247-SVW-AFM Document 19 Filed 09/14/20 Page 14 of 14 Page ID #:281



    1
             Material Objected To          Grounds For Objection Sustained Overruled
    2
        13. The entirety of Paragraph      Fed. R. Evid. 401, 602,
    3       4 at page 4, lines 15 – 17,    801-802. Mamyan’s
            as follows:                    testimony lacks
    4                                      foundation and personal
            “Attached hereto as
    5       Exhibit 9, is a true correct   knowledge. This
            copy of a written              testimony also
    6       transcript I prepared          constitutes inadmissible
            consisting of minutes          hearsay evidence.
    7
            7:31-11:00 of the              C.D. Cal. LR 5-4.3.3.
    8       YouTube by Mr. Zhang.          (Improper use of
            The video is still live on     hyperlink). Neither
    9       YouTube and can be             hyperlinks nor the
   10
            found at                       website to which they
            https://www.youtube.com        refer are considered part
   11       /watch?v=cTP6zy9mMD            of the record, and
            g&t=451s,, .”                  completed citations must
   12                                      be included in the text of
                                           the filed document.
   13
                                           Improper attempt to
   14                                      introduce evidence
                                           outside of the pleadings
   15                                      for purposes of a Rule
   16                                      12(b)(6) motion to
                                           dismiss. Cervantes, 5
   17                                      F.3d at 1274 (“Review is
                                           limited to the complaint;
   18                                      evidence outside the
   19
                                           pleadings ... cannot
                                           normally be considered
   20                                      in deciding a 12(b)(6)
                                           motion,”)
   21

   22

   23   DATE: September 14, 2020                 LAVELY & SINGER
   24
                                                 PROFESSIONAL CORPORATION
                                                 PAUL N. SORRELL
   25
                                                 MARTIN F. HIRSHLAND

   26
                                                 By:   /s/ Paul N. Sorrell
   27                                                  PAUL N. SORRELL
                                                 Attorneys for Plaintiffs KEVIN ZHANG
   28                                            INC. and KEVIN ZHANG
                                               14
                                     EVIDENTIARY OBJECTIONS
